Citation Nr: 0100238	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  99-01 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
Ehler-Danlos syndrome with L-5 spondylolysis.

2.  Entitlement to an evaluation in excess of 10 percent for 
chronic obstructive pulmonary disease (COPD).

3.  Entitlement to a compensable evaluation for migraine 
headaches.

4.  Entitlement to a compensable evaluation for a bilateral 
hearing loss disability. 

5.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty service from January 1990 
to February 1996, plus an additional 14 years of unconfirmed 
service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which, among other things, granted entitlement to 
service connection for Ehler-Danlos syndrome, COPD, migraine 
headaches, and bilateral hearing loss.  The veteran disagreed 
with the assigned ratings by correspondence dated in July 
1998.  Accordingly, these issues are taken to include whether 
there is any basis for "staged" ratings at any pertinent 
time, to include whether current increases are in order.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).   As the 
statement of the case indicated that all pertinent evidence 
has been considered, the Board can proceed with its review 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO also subsequently denied the 
veteran's claim for a total disability rating, which is now 
before the Board on appeal.

A hearing was held before the Board sitting in Montgomery, 
Alabama, in July 2000.  The undersigned Veterans Law Judge 
was designated by the Chairman of the Board to conduct such a 
hearing.  A transcript of the hearing testimony has been 
associated with the claims file.  Parenthetically, the Board 
notes that the veteran withdrew a claim for an increased 
rating for tinnitus at the hearing.

Further, it appears to the Board that the veteran may have 
attempted to raise the issues of service connection for 
carpal tunnel syndrome and a psychiatric disorder as a 
secondary claim; however, it is not clear whether the veteran 
desired a separate rating for these disorders or if he sought 
to claim separate service connection.  Regardless, as no 
action has thus far been taken on those issues, and he should 
pursue these issues with specificity at the RO if he so 
desires.  Accordingly, the Board has no jurisdiction over 
those issues at this time.

Finally, the issues of the appropriate evaluations for Ehler-
Danlos syndrome, migraine headaches, and a total rating will 
be discussed below, the remaining issues of the appropriate 
evaluation for COPD and a bilateral hearing loss disability 
will be discussed only in the REMAND section of this Board 
decision.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  The veteran's Ehler-Danlos syndrome with L-5 spondylosis 
is manifested by subjective complaints of stiffness and pain, 
and objective findings of limited mobility due to pain.

3.  The veteran's migraine headaches are shown to be 
significantly disabling with several headaches a week, often 
requiring him to lay down in dark room.  He is being treated 
with Imitrex injections.  

4.  The veteran's service-connected disorders, more likely 
than not, are of such severity as to preclude him from 
securing and following any form of substantially gainful 
employment consistent with his education and work experience.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for Ehler-Danlos syndrome with L-5 spondylosis have not been 
met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.71a, 4.88b, Diagnostic Code 
(DC) 5025 (2000).

2.  With resolution of reasonable doubt in the veteran's 
favor, the criteria for an evaluation of 50 percent, but no 
more, for migraine headaches have been met.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.20, 4.124a, Diagnostic Code (DC) 8199-8100 (2000).

3.  With resolution of reasonable doubt in the veteran's 
favor, the criteria for the assignment of a total rating by 
reason of individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16, 4.19 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2000).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000); 38 C.F.R. Part 4 (2000).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2000). 

Further, when a veteran has been diagnosed as having a 
specific condition and the diagnosed condition is not listed 
in the Schedule for Rating Disabilities, the diagnosed 
condition will be evaluated by analogy to a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2000).   With the 
appropriate regulations in mind, the Board will consider the 
veteran's claims.

I.  Entitlement to an Evaluation in Excess of 40 Percent for 
Ehler-Danlos Syndrome with L-5 Spondylolysis

Historically, the RO rated the veteran's Ehler-Danlos 
syndrome by analogy under DC 5025 for fibromyalgia.  Under DC 
5025, fibromyalgia with widespread musculoskeletal pain and 
tender points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable 
bowel symptoms, depression, anxiety, or Raynaud's-like 
symptoms that requires continuous medication for control 
warrants a 10 percent evaluation.  When the episodes are 
episodic, with exacerbations often precipitated by 
environmental or emotional stress or by overexertion, but 
that are present more than one-third of the time, a 20 
percent evaluation is warranted.  A 40 percent evaluation, 
the highest available under this code, is warranted with 
fibromyalgia that is constant, or nearly so, and refractory 
to therapy.  Finally, a Note at the end of DC 5025 indicates 
that widespread pain means pain in both the left and right 
sides of the body that is both above and below the waist, and 
that affects both axial skeleton (i.e. cervical spine, 
anterior chest, thoracic spine, or low back) and the 
extremities.

In a March 1997 VA general medical examination report, the 
veteran reported pain and stiffness in the back, knee, 
elbows, and left thumb.  He complained of loss of energy, 
could not play with his children, and could not do yard work.  
Upper and lower strength was diminished, he could heel and 
toe walk, he could squat down but needed help getting up due 
to weakness, and had hypermobile patella for which he wore a 
bilateral braces for stability.  The diagnoses included 
Ehlers-Danlos syndrome.  Outpatient treatment records reflect 
on-going treatment for weakness and pain in the extremities 
due to Ehlers-Danlos syndrome.  At a hearing before the 
Board, the veteran described constant pain in multiple 
joints.  Medications included morphine and valium to ease the 
pain and relax the muscles.  He noted that the disorder 
limited his physical activity and he was told not to drive or 
operate machinery with the medication he was taking.  He 
dropped things and used a cane to walk.

Based on the above evidence, the Board finds that a higher 
than 40 percent rating would not be available under the 
relevant diagnostic code regardless of the severity of the 
veteran's Ehlers-Danlos syndrome.  Specifically, the current 
rating contemplates continuous and refractory widespread 
musculoskeletal pain and tender points, fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable 
bowel syndrome, depression, anxiety, or Raynaud's-like 
symptoms.  Accordingly, a higher rating is not available 
under DC 5025.  Further, in light of the favorable decision 
with respect to the total rating issue, the Board finds that 
the evidence does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular criteria, so as to warrant the 
assignment of an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1).  

II.  Entitlement to a Compensable Evaluation for Migraine 
Headaches

Historically, the RO granted entitlement to migraine 
headaches under DC 8100 and assigned a noncompensable 
evaluation on the basis that the veteran reported having two 
migraine headaches per year in a March 1997 VA general 
medical examination.  Under DC 8100, migraine headaches will 
be evaluated 10 percent disabling with characteristic 
prostrating attacks averaging one in 2 months over the last 
several months.  A 30 percent rating will be assigned with 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  A 50 percent 
evaluation may be assigned where there is evidence of very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.

At the hearing before the Board, the veteran testified that 
he had between 5-9 headaches per month that lasted from 5-6 
hours to two days.  When experiencing a headache, he would go 
to a cool, dark room, preferably with no windows until it 
passed.  He also reported dizziness and vomiting.   At that 
time, he also submitted medical records reflecting treatment 
for migraine headaches 8-10 times per month.  Medications 
included Imitrex injections as needed.  

Based on a review of all the evidence of record, the Board 
finds that an evaluation of 50 percent, the highest available 
under DC 8100, is warranted.  Specifically, the veteran has 
submitted a migraine headache diary, which was apparently 
accepted by a private treating physician, as to the level of 
the veteran's migraines.  With the benefit of the doubt given 
to the veteran, the Board finds that the number and level of 
migraine headaches is sufficient to warrant a 50 percent 
rating, but no more, under DC 8100.  There is no higher 
rating under this code, and there is no other code for 
assigning a higher schedular rating.  A rating under 
38 C.F.R. § 3.321 can not be assigned by the Board in the 
first instance.

III.  Entitlement to a Total Rating for Compensation Purposes 
Based on Individual Unemployability

The veteran contends that his service-connected disabilities 
are productive of significant physical impairment which has 
rendered him unable to secure and follow any form of 
substantially gainful employment consistent with his 
education and occupational experience.  The regulations 
provide that total disability ratings for compensation may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as the result of service-
connected disabilities; provided that, if there is only one 
such disability, this disability is ratable at 60 percent or 
more, and that if there are two or more disabilities, there 
is at least one disability ratable at 40 percent or more, and 
sufficient additional disabilities to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2000).  
For purposes of one 60 percent disability, disabilities 
resulting from common etiology or a single accident, or 
multiple injuries incurred in action will be considered as 
one disability.  38 C.F.R. § 4.16(a) (2), (4) (2000).  
Veterans who fail to meet these percentage standards but are 
nonetheless unemployable by reason of service-connected 
disabilities may still be rated as totally disabled.  38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16(b) (2000).

In addition, the Board will consider 38 C.F.R. § 3.340 which 
provides that a total disability will be considered to exist 
when there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  A total 
disability may or may not be permanent.  In other words, 38 
C.F.R. § 3.340 deals with the average person standard and 38 
C.F.R. § 4.16(a) deals with the particular individual.  The 
award of a total rating requires a showing that the veteran 
is precluded from employment due to service connected 
disabilities.  The adverse affects of advancing age may not 
be considered in support of the claimed benefit.  38 C.F.R. § 
4.19 (2000).

In this case, the threshold question is whether the veteran's 
service-connected disabilities preclude him from engaging in 
substantially gainful employment.  That is to say, work which 
is more than marginal, and permits the individual to earn a 
"living wage."  See Moore v. Derwinski, 1 Vet. App. 356, 358 
(1991).  For a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability, the 
record must reflect some factor which takes his or her case 
outside the norm.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment, 
but the ultimate question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he or she can find employment.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).

The record reflects that the veteran has a college education, 
and occupational experience as a utility meter reader.  He 
last worked on a full time basis in 1998.  In a March 1997 VA 
examination report, the veteran related that he was only able 
to work part-time due to his Ehler-Danlos syndrome.  He has 
subsequently testified that he tried to work but was unable 
to because of the medication he was taking.  He was told that 
he should not drive, lift, or work where attention to safety 
was involved.  He reflected that working was virtually 
impossible because of the migraine headaches and his back 
pain.     

Based on the above evidence, it is the opinion of the Board 
that the veteran's service connected disorders, and the 
symptoms reasonably attributed thereto, preclude more than 
marginal employment.  Specifically, the severity of his 
Ehler-Danlos syndrome and migraine headaches, when reviewed 
alone, more likely than not render the veteran unemployable.  
That is to say, the nature and extent of the veteran's 
service-connected disabilities are such that he could not 
realistically be expected to obtain or maintain any type of 
substantially gainful employment.  The Board is particularly 
persuaded by the regularity with which the veteran is 
required to take narcotic medications for pain control and 
the number of migraine headaches he experiences.  While 
nonservice-connected disabilities may be present, their 
effect on employability must be completely disregarded, as 
well as his age.  See 38 C.F.R. § 3.341(a) (2000); Hersey v. 
Derwinski, 2 Vet. App. 91, 94 (1992).  Accordingly, it is the 
opinion of the Board that the veteran's severe service-
connected disabilities meet this standard.  With resolution 
of reasonable doubt in the veteran's favor, a total 
compensation rating based on individual unemployability is 
warranted. 


ORDER

The claim for entitlement to an evaluation in excess of 40 
percent for Ehler-Danlos syndrome with L-5 spondylolysis is 
denied.

An increased rating of 50 percent, but no more, for migraine 
headaches is granted, subject to the laws and regulations 
governing the award of monetary benefits.

A total rating for compensation purposes based on individual 
unemployability is granted, subject to the laws and 
regulations governing the award of monetary benefits.


REMAND

During the pendency of this appeal, there was a significant 
change in the law.  Specifically, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), among other things, redefined the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist.  Due in part to this change in the law, a remand 
is required in this case for compliance with the notice and 
duty to assist provisions contained in the new law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

Moreover, with respect to the issue of a higher rating for a 
bilateral hearing loss disability, the records reveals that, 
while the veteran underwent a recent audiometric examination, 
the report is not clear as to the veteran's speech 
recognition ability.  Since this is a required component of 
the evaluation, another audiometric examination should be 
undertaken.  With respect to the claim for a higher rating 
for COPD, the Board similarly finds that the most recent 
pulmonary function tests are not clear as to the level of the 
veteran's respiratory disability.  Therefore, an examination 
should be undertaken.  

Finally, the veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for a hearing 
loss disability and for COPD, not already 
associated with the claims file.  After 
securing the necessary releases, the RO 
should make all reasonable efforts to 
obtain medical records identified by the 
veteran.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The veteran and his representative 
should also be informed of the negative 
results.  38 C.F.R. § 3.159.

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  Thereafter, the veteran should be 
afforded VA audiological and ENT 
examinations to ascertain the severity of 
his hearing loss disability.  All 
indicated  tests should be performed and 
all clinical findings should be reported 
in detail, including the speech 
recognition ability.  The claims folder 
should be made available to the 
examiner(s) for review prior to the 
examinations. 

4.  The veteran should also be scheduled 
for a VA pulmonary examination, to 
include pulmonary function testing, to 
assess the current status of his COPD.  
All indicated tests should be 
accomplished and all clinical findings 
should be reported in detail.  Such tests 
must be administered to allow application 
of all pertinent provisions of the rating 
schedule.  The claims folder should be 
provided to the examiner for review.  

5.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Court or Board 
directive is neither optional nor 
discretionary).  Where the remand orders 
of the Board or the Court are not 
complied with, an error exists as a 
matter of law for failure to ensure 
compliance.  

Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000) (if the report does not contain 
sufficient detail, the rating board must 
return the report as inadequate for 
evaluation purposes).  

6.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeal

 



